Citation Nr: 0927119	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  08-06 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for malaria.

2.  Entitlement to service connection for a fungal toenail 
infection.

3.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1946 to August 
1947.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a February 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky, which, inter alia, denied service connection for 
the issues currently on appeal.  

The Veteran also perfected an appeal of the RO's denial of 
service connection for bilateral hearing loss and for 
tinnitus; however, those two issues were resolved in the 
Veteran's favor in an April 2008 rating decision.  The 
Veteran has not appealed either the initial ratings or 
effective dates assigned for those conditions.  See Grantham 
v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (the Veteran must 
separately appeal these downstream issues).  Therefore, those 
issues are not before the Board.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  There is no medical evidence of a current diagnosis of 
malaria or residuals of malaria.

2.  The Veteran has a current diagnosis of a fungal toenail 
disorder.

3.  There is no evidence of a fungal toenail disorder during 
service or for many years thereafter.

4.  There is no probative evidence of a nexus between the 
Veteran's current fungal toenail disorder and his military 
service.

5.  There is evidence of a current back disorder.

6.  There is no evidence of any back disorder during service 
or within one year after service, or for many years 
thereafter.

7.  There is no competent medical evidence suggesting a link 
between the Veteran's current back disorder and his period of 
active military service.


CONCLUSIONS OF LAW

1.  Malaria was not incurred in or aggravated by active 
service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2008).

2.  A fungal toenail infection was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2008).

3.  A back disorder was not incurred in or aggravated by 
service, nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of 
`VCAA letter from the RO to the Veteran dated in September 
2006.  This letter effectively satisfied the notification 
requirements of the VCAA consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by (1) informing the Veteran 
about the information and evidence not of record that was 
necessary to substantiate his claim, (2) informing the 
Veteran about the information and evidence the VA would seek 
to provide, and (3) informing the Veteran about the 
information and evidence he was expected to provide.  
See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Thus, the Board finds that the RO has provided all 
notice required by the VCAA as to the three elements of 
notice.  38 U.S.C.A. § 5103(a).  See Pelegrini II, 
Quartuccio, supra.

The Board notes that for claims pending before VA on or after 
May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate the 
fourth element requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
pertain to the claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  Consequently, the presence or absence of notice of 
this element in this case is of no consequence because it is 
no longer required by law.

Furthermore, the September 2006 VCAA letter provided the 
Veteran with notice that a disability rating and an effective 
date will be assigned if service connection is awarded.  
Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub 
nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, he 
has received all required notice in this case, such that 
there is no error in content. 

The RO also correctly issued the September 2006 VCAA notice 
letter prior to the February 2007 adverse determination on 
appeal.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini II, 18 Vet. App. at 120.  Thus, there is no 
timing error with regard to the VCAA notice.

With respect to the duty to assist, the RO has secured the 
Veteran's VA treatment records and private treatment records 
as identified and authorized by the Veteran.  The Veteran 
also has submitted additional private treatment records and 
his service personnel records (SPRs).  Further, the Veteran 
and his representative have submitted several lay statements, 
including from the Veteran's wife, in support of his claim.  

However, the RO has not obtained the Veteran's service 
treatment records (STRs).  In this case, the Veteran's 
service records appear to have been destroyed in the July 
1973 fire at the National Personnel Records Center (NPRC) in 
St. Louis, Missouri.  When service records are lost or 
missing, VA has a heightened obligation to satisfy the duty 
to assist.  Under these circumstances, the U.S. Court of 
Appeals for Veterans Claims (Court) has held that VA has a 
heightened duty "to consider the applicability of the 
benefit of the doubt rule, to assist the claimant in 
developing the claim, and to explain its decision when 
the Veteran's medical records have been destroyed."  
Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005), citing 
Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  

No presumption, either in favor of the claimant or against 
VA, arises when there are lost or missing service records.  
See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) 
(Court declined to apply "adverse presumption" against VA 
where records had been lost or destroyed while in Government 
control because bad faith or negligent destruction of the 
documents had not been shown).  

In this regard, in response to a request from the RO for the 
Veteran's STRs, the NPRC indicated that the Veteran's STRs 
were lost in the July 1973 fire.  See response from NPRC 
dated in September 2006.  In a memorandum dated in January 
2007, VA determined that STRs were unavailable and that all 
procedures and efforts to obtain such records had been 
exhausted.  Further, the Veteran indicated in February 2008 
that he has provided all the documents in his possession to 
the RO.  See VA Form 9 dated in February 2008.  Thus, all 
efforts have been exhausted, and further attempts would be 
futile.  38 C.F.R. § 3.159(c)(2) and (3).  The Board thus 
finds no basis for further pursuit of these records.     

Additionally, the Board acknowledges the lack of a VA 
examination regarding the etiology of the alleged 
disabilities on appeal; however, such an examination is 
unnecessary in this case.  In this regard, VA must provide a 
medical examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, (2) evidence establishing that an event, injury, 
or disease occurred in service or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualifies, and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for VA to 
make a decision on the claim.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 
38 C.F.R. § 3.159(c)(4).  Here, there is no evidence of a 
current diagnosis of malaria or residuals thereof; of a 
diagnosis of, or treatment for, malaria in service; and no 
indication of an association between any current malaria and 
the Veteran's military service.  Further, there is no 
evidence of diagnosis of, or treatment for, any fungal 
toenail disorder in service or of any association between the 
Veteran's current fungal toenail disorder and military 
service.  Additionally, there is no evidence of diagnosis of, 
or treatment for, any back disorder in service or of any 
association between the Veteran's current back disorder and 
military service.  Thus, a VA examination to establish a 
nexus for the disabilities currently on appeal is not 
required.  

Thus, given that the RO has obtained available military and 
medical records from the Veteran, and that further attempts 
to obtain his STRs would be futile, there is no indication 
that any additional evidence remains outstanding.  The duty 
to assist has been met.  38 U.S.C.A. § 5103A.

Analysis

Service connection may be granted if it is shown that the 
Veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation, or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).

Service connection requires competent evidence showing (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  A demonstration of continuity of symptomatology 
is an alternative method of demonstrating the second and/or 
third Caluza elements discussed above.  Savage, 10 Vet. App. 
at 495-496.  

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 1112; 
38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 
38 C.F.R. § 3.309(a) (listing applicable chronic diseases, 
including arthritis).  This presumption, however, is 
rebuttable by probative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.   

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).  

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
see also 38 C.F.R. § 3.159(a)(2).  

In this regard, the Court emphasized that when a condition 
may be diagnosed by its unique and readily identifiable 
features, the presence of the disorder is not a determination 
"medical in nature" and is capable of lay observation.  In 
such cases, the Board is within its province to weigh that 
testimony and to make a credibility determination as to 
whether that evidence supports a finding of service 
incurrence and continuity of symptomatology sufficient to 
establish service connection.  Barr v. Nicholson, 21 Vet. 
App. 303, 310 (2007). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

A.  Malaria

In this case, the Veteran asserts that he contracted malaria 
in 1947 during service and has had recurrent malaria since 
then.  See the Veteran's claim dated in September 2006, the 
Veteran's undated statements and statements dated in 
September 2006 and April 2009, and the Veteran's wife's 
statement dated in January 2007.  

As previously mentioned, the first requirement for any 
service connection claim is the existence of a current 
disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 
225.  In this regard, although VA treatment records dated in 
August 2006 indicate that the Veteran reported a history of 
malaria, none of the post-service treatment records 
associated with the claims file show a diagnosis of, or 
treatment for, malaria or residuals of malaria.  In this 
regard, although the Veteran and his wife are competent to 
state that he suffered symptoms of malaria and has received 
treatment for malaria, there must be competent medical 
evidence where the determinative issue involves medical 
causation or a medical diagnosis.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Thus, absent evidence of a current 
disability, service connection cannot be granted for malaria.  
Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.     

The Board emphasizes that, while the Veteran and his wife are 
competent to state that he has symptoms of malaria, they are 
not competent to render an opinion as to the medical etiology 
of any current symptoms he experiences, absent evidence 
showing that they have medical training or expertise.  See 38 
C.F.R. § 3.159(a)(2); Jandreau, 492 F.3d at 1377; Grottveit, 
5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  Although 
the Veteran is entitled to the benefit of the doubt where the 
evidence is in approximate balance, the benefit of the doubt 
doctrine is inapplicable where, as here, the preponderance of 
the evidence is against the claim.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

B.  Fungal Toenail Infection

The Board now turns to analysis of the evidence regarding the 
Veteran's claim for service connection for a fungal toenail 
infection, which he asserts was incurred in service.  See the 
Veteran's claim dated in September 2006 and the Veteran's 
statements dated in December 2008 and April 2009.

As already mentioned, the first requirement for any service 
connection claim is the existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In 
this regard, post-service medical records show diagnoses of 
onychomycosis, onychocryptosis, and onychogryphosis.  See 
private treatment records from Dr. T.T.V., dated from October 
2003 to February 2005; and VA treatment records dated in 
January 2007 and March 2008.  Thus, there is sufficient 
evidence of a current diagnosis of a fungal toenail 
infection.  

As for the Veteran's STRs, the Board acknowledges that 
attempts were made to secure them from the NPRC.  The NPRC 
responded that the records were destroyed in the St. Louis 
fire in 1973 and were unavailable.  See O'Hare vs. Derwinski, 
1 Vet. App. 365 (1991) (where STRs have been destroyed or are 
unavailable, the Board has a heightened duty to provide an 
explanation of reasons or bases for its findings).  Thus, no 
STRs are available for review to determine whether the 
Veteran received treatment of, or was diagnosed with, any 
fungal toenail disorder during service.  Nevertheless, the 
Board acknowledges the Veteran is at least competent to 
report symptoms of a fungal toenail disorder during his 
military service.  See also 38 C.F.R. § 3.159(a)(2); Layno, 6 
Vet. App. at 469.

Post-service, despite the Veteran's assertions that he has 
received continuous treatment since service, evidence of 
record shows that he was initially diagnosed with 
onychomycosis, onychocryptosis, and onychogryphosis in 
October 2003, a period of approximately 56 years since 
discharge from service.  See private treatment record from 
Dr. T.T.V., dated in October 2003.  In this regard, the U.S. 
Court of Appeals for the Federal Circuit has determined that 
such a lapse of time is a factor for consideration in 
deciding a service connection claim.  Maxson v. Gober, 
230 F.3rd 1330, 1333 (Fed. Cir. 2000).  Moreover, although 
the Veteran is competent to report fungal problems with his 
toenails since the time of discharge, his lay statements as 
to continuity of symptomatology are outweighed by the 
available medical evidence showing no complaints or objective 
indication of toenail fungus until many decades after 
discharge, indications that provide evidence against the 
claim.  It follows, therefore, that the Board finds no 
evidence of non-chronic fungal toenail infection in service 
with continuity of symptomatology demonstrated thereafter.  
38 C.F.R. § 3.303(b); Savage, 10 Vet. App. 494-97.  

As to a nexus between the Veteran's current fungal toenail 
infection and his active military service, no medical 
evidence supports this assertion.  See Boyer, 210 F.3d  1351; 
Maggitt, 202 F.3d 1370.  Specifically, no post-service 
medical records obtained by VA or submitted by the Veteran 
link his fungal toenail infection to his military service; 
these medical reports simply do not in any way associate his 
fungal toenail infection with his military service.  
Significantly, when the Veteran initially sought private 
medical treatment for his fungal toenail infection, he 
repeatedly denied any related trauma and any previous history 
of, or treatment for, the disorder.  See private treatment 
records from Dr. T.T.V., dated from October 2003 to February 
2005.  Since there is no contrary medical evidence of record, 
the Board finds that these reports are entitled to great 
probative weight and provides negative evidence against the 
claim.  

Thus, as a whole, post-service medical records provide 
negative evidence against the Veteran's claim for service 
connection for a fungal toenail infection as they reveal a 
fungal toenail infection that began years after service with 
no connection to service.

The Board emphasizes that, although the Veteran is competent 
to state that he has experienced symptoms of a fungal toenail 
infection over time, he is not competent to render an opinion 
as to the medical etiology of his current fungal toenail 
infection, absent evidence showing that he has medical 
training or expertise.  See 
38 C.F.R. § 3.159(a)(2); Jandreau, 492 F.3d at 1377; 
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  
Although the Veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim.  38 
U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 53.




C.  Back Disorder

The Board now turns to analysis of the evidence regarding the 
Veteran's back disorder, which he asserts was incurred during 
service when he fell and injured his back.  See the Veteran's 
claim dated in January 2005, the Veteran's statement dated in 
September 2006, and the Veteran's wife's statement dated in 
January 2007.

As previously mentioned, the first requirement for any 
service connection claim is the existence of a current 
disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 
225.  In this regard, private X-rays, computed tomography 
(CT) scans, and other tests of the Veteran's back found 
marked spondylolisthesis, spinal stenosis, disc degeneration, 
disc herniation, disc bulging, and anterolisthesis.  See 
private treatment records from Bluegrass Orthopaedics dated 
in February 2001, St. Joseph East Hospital dated from 
November 2001 to December 2001, St Joseph HealthCare dated 
from November 2001 to April 2006.  Thus, there is sufficient 
evidence of a current back disorder.  Consequently, the 
determinative issue is whether the Veteran's back disorder is 
somehow attributable to his military service.  See Watson v. 
Brown, 4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).   

As for the Veteran's STRs, the Board again emphasizes that 
attempts were made to secure them from the NPRC.  The NPRC 
responded that the records were destroyed in the St. Louis 
fire in 1973 and were unavailable.   See O'Hare, supra, 1 
Vet. App. at 365.  Thus, no STRs are available for review to 
determine whether the Veteran received treatment of, or was 
diagnosed with, or treated for, any back problem or disorder 
during service.  Nevertheless, the Board acknowledges the 
Veteran is at least competent to report symptoms of a back 
disorder during his military service.  See also 38 C.F.R. § 
3.159(a)(2); Layno, 6 Vet. App. at 469.

Post-service, although the Veteran alleges that he has had 
chronic back problems since his in-service injury and that he 
has received treatment for a back disorder since service, 
objective medical evidence does not bear out the Veteran's 
assertions.  Specifically, the first documentation of the 
Veteran's back problems is from February 2001, over 50 years 
after the Veteran's discharge from service.  In this regard, 
although he is competent to report back pain and worsening 
symptoms since service, the Veteran's lay statements as to 
continuity of symptomatology are outweighed by the available 
medical evidence showing no complaints or objective 
indication of any back problems until at least 10 years after 
discharge from service.  See generally Barr v. Nicholson, 21 
Vet. App. 303, 310 (2007).  See also Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (2006) (finding that the Board may weigh 
the absence of contemporaneous medical evidence against the 
lay evidence in determining credibility, but the Board cannot 
determine that lay evidence lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence).  
Furthermore, as mentioned above, the Federal Circuit Court 
has determined that such a lapse of time is an important 
factor for consideration in deciding a service connection 
claim.  See Maxson, supra, 230 F.3d at 1332.  It follows, 
therefore, that the Board finds no evidence of any back 
disorder or other chronic disease within one year after the 
Veteran's separation from service.  Therefore, the 
presumption of in-service incurrence for arthritis is not for 
application.  38 U.S.C.A. §§ 1101, 1112(a)(1); 38 C.F.R. §§  
3.307(a)(3), 3.309.  Additionally, the Board finds no 
evidence of non-chronic back disorder in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage, 10 Vet. App. 494-97.  

As to a nexus between the Veteran's current back disorder and 
his active military service, no medical evidence supports 
this assertion.  See Boyer, 210 F.3d  1351; Maggitt, 202 F.3d 
1370.  Specifically, none of the post-service medical records 
associated with the claims file links his back problems to 
service; they are simply silent as to the etiology of his 
back disorder.  Thus, the Board finds that post-service 
medical records, as a whole, provide very negative evidence 
against the Veteran's back disorder claim as they reveal a 
back disorder that began years after service with no 
connection to service. 

The Board emphasizes that, although the Veteran is competent 
to state that he has experienced back problems over time, he 
is not competent to render an opinion as to the medical 
etiology of his current back disorder, absent evidence 
showing that he has medical training or expertise.  See 38 
C.F.R. § 3.159(a)(2); Jandreau, 492 F.3d at 1377; Grottveit, 
5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  Although 
the Veteran is entitled to the benefit of the doubt where the 
evidence is in approximate balance, the benefit of the doubt 
doctrine is inapplicable where, as here, the preponderance of 
the evidence is against the claim.  38 U.S.C.A. § 5107; 
Gilbert, 1 Vet. App. at 53.


ORDER

Service connection for malaria is denied. 

Service connection for a fungal toenail infection is denied.

Service connection for a back disorder is denied.





____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


